EXAMINER'S STATEMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Huang et al., U.S. Pub. No. 2009/0077402, teaches a voltage regulator comprising a register set for defining a load line; 
Carroll et al., U.S. Pub. No. 2013/0234691, teaches that a power supply controller may receive output voltage setting information from a processor and that a load-line resistance may be programmed into a register of the power supply;
Luo et al., U.S. Pub. No. 2016/0357234, teaches storing slopes of an output voltage load-line in a lookup table.
The prior art of record does not expressly teach, singly or in combination:
powering a data processor with a power supply voltage having a power supply current associated therewith; storing a nominal value of said power supply voltage, an electrical design current (EDC) limit, and an EDC slope in a register, wherein said EDC slope specifies a desired voltage-current relationship for an external voltage regulator when said power supply current exceeds said EDC limit; and outputting said nominal value of said power supply voltage, said EDC limit, said EDC slope from said register using an output port of said data processor for use by the external voltage regulator.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT WANG whose telephone number is (408)918-7589. The examiner can normally be reached 10:00 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT WANG/Primary Examiner, Art Unit 2186